               Case 1:20-cv-00215-NONE Document 14 Filed 06/01/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                                  EASTERN DISTRICT OF CALIFORNIA
 9

10       RICHARD ALLEN McWHORTER,                             Case No. 1:20-cv-00215-NONE
11                    Petitioner,                             DEATH PENALTY CASE
12             v.                                             ORDER PROVIDING FURTHER
                                                              SCHEDULING
13       RONALD DAVIS, Warden of California State
         Prison at San Quentin,
14
                      Respondent.
15

16

17            On February 11, 2020, petitioner Richard Allen McWhorter, a state prisoner facing

18 capital punishment, began this action pursuant to 28 U.S.C. § 2254.

19            On February 18, 2020, Deputy Attorney General Brook Bennigson filed notice of

20 appearance.

21            On March 30, 2020, the court adopted the recommendation of the Selection Board and
                                                                             1
22 appointed attorneys Saor Stetler and Kresta Daly to represent petitioner.

23            On April 27, 2020, the court directed counsel to meet and confer regarding initial case

24 scheduling and file a joint statement thereon by May 27, 2020.

25            On May 26, 2020, the parties filed their joint statement.

26            The court, having reviewed the record including the joint statement finds good cause to

27 provide further scheduling.

28   1
         The order docketed on March 31, 2020. (Doc. No. 9.)
                                                   1
            Case 1:20-cv-00215-NONE Document 14 Filed 06/01/20 Page 2 of 3


 1         Accordingly,

 2         1.     Petitioner shall file any motion for equitable tolling by July 15, 2020.

 3                Respondent’s response shall be filed by July 30, 2020. Petitioner’s reply shall be

 4                filed by August 7, 2020. Thereupon, the matter shall be deemed submitted.2

 5         2.     By July 27, 2020, respondent shall file a Notice of Lodging and electronically

 6                lodge with the court the state court record as specified below.

 7                a.      The lodged record shall meet the following requirements:

 8                        (i)     It shall contain (a) transcripts of the state trial court proceedings;

 9                                (b) appellant’s and respondent’s briefs on direct appeal to the

10                                California Supreme Court, and the opinion or orders of that Court;

11                                and (c) petitioner’s and respondent’s briefs in any state court

12                                habeas corpus proceedings, and all opinions, orders and transcripts

13                                of such proceedings.

14                        (ii)    The entire record shall be Bate-stamped. Bate-stamp numbering

15                                shall be in the format AG00001, AG00002, etc. to distinguish it

16                                from other numbering systems in the record.

17                        (iii)   The entire record shall be scanned.

18                        (iv)    The entire record shall be converted to an optical character

19                                recognition (OCR) format.

20                        (v)     State sealed documents shall be lodged in paper form.

21                b.      The Notice of Lodging shall be filed on the court’s electronic filing

22                        system. Each item of the state court record shall be lodged as an

23                        attachment to the Notice of Lodging. For each separate attachment, the

24                        Notice of Lodging shall identify the attachment number, the Bate-stamp

25                        numbers, and the name of that part of the record, including its internal

26   2
     See Standing Order in Light of Ongoing Judicial Emergency in the Eastern District of
27 California (Doc. No. 11), and General Orders in the Eastern District of California regarding
   COVID-19 Emergency available at: http://www.caed.circ9.dcn/index.cfm/iCAED/coronavirus-
28 covid-19-guidance/
                                                  2
          Case 1:20-cv-00215-NONE Document 14 Filed 06/01/20 Page 3 of 3


 1                     pagination, if any. The identical identifying information shall also be

 2                     included as the docket title of each electronically lodged attachment to the

 3                     Notice of Lodging. To the extent possible, each separate paper volume of

 4                     the state court record shall be lodged as one attachment.

 5             c.      The state court record need not also be lodged on CDs, and courtesy

 6                     copies on CD are not required.

 7       3.    Counsel for petitioner shall complete an initial Criminal Justice Act, 18 U.S.C. §

 8             3006A budget and submit it ex parte to the court through eVoucher by June 27,

 9             2020, as previously ordered. (Doc. No. 12.) The court-authorized funding will be

10             submitted to and reviewed by the Ninth Circuit’s Capital Case Committee. The

11             Capital Case Committee will then make a recommendation to the Judicial Council

12             of the Ninth Circuit.

13       4.    The court will provide further scheduling and set any necessary case management

14             conference after the petition is filed.

15 IT IS SO ORDERED.

16
      Dated:   May 29, 2020
17                                                    UNITED STATES DISTRICT JUDGE

18

19
20

21

22

23

24

25

26
27

28
                                                  3
